Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 6 is amended with the language 'wherein said imaging analysis is inconclusive as to whether said subject has said usual interstitial pneumonia or said non-usual interstitial pneumonia'.  Support for this language has not been found in the specification, so this is considered to comprise new matter.  Although the remarks filed 12/27/21 refer to specification paragraphs 0150, 0249, and 0287, 

	MAINTAINED REJECTIONS

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 6-11 and 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  The claims recite a natural correlation between nucleic acid expression level and usual or non-usual interstitial pneumonia.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only physical steps are ‘obtaining a biological sample’, 'an imaging analysis has been performed', and ‘assaying nucleic acid molecules to identify a differential expression level’, which were routine and conventional in the prior art as indicated by Van Hoek et al. (US 2012/0288860), see pages 2-11.

	




	A person shall be entitled to a patent unless —

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 	on sale, or otherwise available to the public before the effective filing date of the claimed 	invention.

	Claims 6-11, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hoek et al. (US 2012/0288860).
	These claims are drawn to a method comprising: obtaining a biological sample, wherein an imaging analysis has been performed; assaying nucleic acids to identify a differential expression level; and processing said expression level to indicate the sample as being positive for usual interstitial pneumonia or non-usual interstitial pneumonia.
	Van Hoek et al. discloses such a method, including all of the limitations of the dependent claims; see pages 1-11.  For example, high resolution computed tomography is disclosed in paragraphs 0005-0006, and use of biomarkers in conjunction with other diagnostic methods, including chest imaging, is disclosed in paragraph 0025.
	The claimed method cannot be distinguished from the method of Van Hoek et al.

	5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed 	invention is not identically disclosed as set forth in section 102, if the differences between the 	claimed invention and the prior art are such that the claimed invention as a whole would have 	been obvious before the effective filing date of the claimed invention to a person having 	ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 	negated by the manner in which the invention was made.




	6.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoek et al. in view of Orr et al. (US 2003/0116159).
	These claims are drawn to the method as described and rejected above, wherein spirometry is used as a pulmonary function test.
	Van Hoek et al. do not disclose spirometry.
	Orr et al. discloses the use of spirometry as a pulmonary function test (see paragraph 0004).
	One of ordinary skill in the art would have been motivated to modify the method of Van Hoek et al. by using spirometry as a pulmonary function test because Orr et al. disclosed spirometry.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

	7.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoek et al. in view of Firestein et al. (US 2002/0031496).
	These claims are drawn to the method as described and rejected above, wherein the disease is rheumatoid arthritis.
	Van Hoek et al. do not disclose rheumatoid arthritis.
	Firestein et al. discloses the well-known disease rheumatoid arthritis (see paragraphs 0028 and 0036).
	One of ordinary skill in the art would have been motivated to modify the method of Van Hoek et al. by applying it to rheumatoid arthritis because Firestein et al. disclosed rheumatoid arthritis as an prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

	8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoek et al. in view of Lee et al. (US 2005/0065447).
	This claim is drawn to the method as described and rejected above, wherein the disease is tuberculosis.
	Van Hoek et al. do not disclose tuberculosis.
	Lee et al. discloses the well-known disease tuberculosis (see paragraph 0005).
	One of ordinary skill in the art would have been motivated to modify the method of Van Hoek et al. by applying it to tuberculosis because Lee et al. disclosed tuberculosis as an important disease for diagnosis.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

	9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoek et al. in view of Hariri et al. (US 2010/0143312).
	This claim is drawn to the method as described and rejected above, wherein the disease is related to antibiotic treatment.
	Van Hoek et al. do not disclose that lung disease may be associated with antibiotic treatment.
Hariri et al. discloses that lung disease may be associated with antibiotic treatment (see paragraph 0007).
	One of ordinary skill in the art would have been motivated to modify the method of Van Hoek et al. by applying it to lung disease associated with antibiotic treatment because Hariri et al. disclosed that prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

	10.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoek et al. in view of Carulli et al. (US 2010/0303813).
	These claims are drawn to the method as described and rejected above, wherein expression level is processed using a classifier such as a random forest algorithm.
	Van Hoek et al. do not disclose the use of a random forest algorithm.
	Carulli et al. discloses the use of classifiers such as random forest algorithm in gene expression analysis (see paragraphs 0196 and 0235).
	One of ordinary skill in the art would have been motivated to modify the method of Van Hoek et al. by using a random forest algorithm because Carulli et al. disclosed the use of a random forest algorithm in gene expression analysis.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

	REPLY TO ARGUMENTS

	11.	With respect to the above rejections, the arguments of the response filed 12/27/21 on pages 8-13 have been fully considered, but are not found persuasive.  The response argues that amended independent claim 6 combines imaging analysis with a subsequent assay, adding elements that amount to significantly more than the judicial exception, and also that Van Hoek et al. does not disclose such a combination of imaging analysis and subsequent assay.  This is not found convincing because Van Hoek et al. explicitly discloses this combination of imaging and biomarker expression assay in paragraph 0025.

	CONCLUSION

	12.	No claims are free of the prior art.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/18/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637